DETAILED ACTION
This action is in response to the amendment filed 22 June 2022.
Claims 1–6, 8–18, and 20–28 are pending. Claims 1, 12, and 13 are independent.
Claims 1–6, 8–18, and 20–28 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments, see remarks, filed 22 June 2022, with respect to the rejections of claims 1–6, 8–18, and 20–22 under § 103 have been fully considered; some arguments are persuasive, while others are not.
Applicant argues that Bandaru does not teach rules that are “software code or parameter data provided to the first website” (remarks, p. 11). However, Koren was cited for this limitation (see Office action mailed 24 March 2022, p. 6).
Applicant’s argument regarding the Fabbri reference and the amended claims are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Al-Sallami et al.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–6, 10–18, 21–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandaru et al. (US 9,087,035 B1) [hereinafter Bandaru] in view of Koren et al. (US 2017/0344656 A1) and Al-Sallami et al. (US 2020/0183553 A1) [hereinafter Al-Sallami].
Regarding independent claim 1, Bandaru discloses [a] website building system configured for analyzing and recommending improvements for structural attributes of websites, the website building system comprising: Generating a web site based on content, a template, and recommendations (Bandaru, col. 1 ll. 40–65).	one or more website building databases storing at least:	a plurality of website building elements comprising […], and A data repository stores website elements (Bandaru, col. 5 ll. 15–25). Website elements may be text, images, content, links, etc. (Bandaru, col. 12 ll. 40–45).	a plurality of website design rules; and A data repository stores rules for a website analytics application (Bandaru, col. 6 ll. 30–40); the rules are used to modify which recommendations [for website design] are provided to users (Bandaru, col. 7 ll. 50–65).	one or more processors configured to execute software instructions to perform operations for analyzing the structural attributes of websites and developing recommendations for the websites, the operations comprising:	[…]	hosting a first website, the first website being built based on the selected vertical-defined website building element subset, the selected design rules-defined website building element subset, and the selected website design rules subset, […] Websites are stored on web servers (Bandaru, col. 3 ll. 45–60); websites are formed from the website elements, templates, and recommendations from the website analytics application (Bandaru, col. 12 ll. 40–65).	identifying a plurality of structural attributes of the first website; Website analytics data is obtained from the user’s website and other websites (Bandaru, col. 5 ll. 5–10). Website analytics data may include the layout, organization, and links [structural attributes] (Bandaru, col. 5 ll. 35–40). The data may be obtained in various ways (Bandaru, col. 8 ll. 15–35).	identifying a template associated with the first website, […], and Website analytics data may include website templates (Bandaru, col. 5 ll. 35–40).	developing a recommended change to the first website […]. Recommendations, including proposed modifications to the website, are generated for the user based on the website analytics data (Bandaru, col. 6 l. 55 to col. 7 l. 5). The recommendations are presented to the user in a user interface (Bandaru, col. 10 ll. 25–65).
Bandaru teaches website design rules, building elements, and templates, but does not expressly teach rules linked to elements, and elements linked to verticals. However, Koren teaches:	[a plurality of website building elements] comprising vertical-defined website building element subsets and design rules-defined website building element subsets A content management system having content tagged with attributes such as industry/family (Koren, ¶ 298).	receiving a selected vertical of a plurality of verticals, wherein the selected vertical correlates to a selected vertical-defined website building element subset of the vertical-defined website building element subsets; The user specifies a business family/industry [vertical] (Koren, ¶¶ 281–292). Businesses within the same family may share site structures and field values [website building element subsets] (Koren, ¶¶ 286, 287, 290).	receiving a selected website design rules subset of the plurality of website design rules, wherein the selected website design rules subset correlates to a selected design rules-defined website building element subset of the design rules-defined website building element subsets; The user may select a design kit [design rules subset] to apply to the web site (Koren, ¶¶ 195–199).	wherein the selected website design rules subset is software code or parameter data provided to the first website; The design kit contains parameters such as fonts or colors (Koren, ¶¶ 381, 382).	[identifying a template associated with the first website,] wherein the template is populated using the selected website design rules subset The site structure may include templates; text and media fields are filled based on the family/industry (Koren, ¶¶ 290, 295–297).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koren with those of Bandaru. One would have been motivated to do so in order to produce higher quality websites by incorporating content and structure specific to particular businesses or industries (Koren, ¶¶ 92–93).
Bandaru/Koren teaches generating web sites, and recommending changes to be made, but does not expressly teach using “machine learning” to do so. However, Al-Sallami teaches:	[developing a recommended change to the first website] using a machine learning model with the plurality of structural attributes of the first website, the vertical, and the template associated with the first website as input Recommendations for creating or editing web pages are generated, including structure and design aspects, as well as the merchant category classification or vertical  (Al-Sallami, ¶¶ 26, 27, 48, 74 81, 92–95). The recommendations may be generated using machine learning models, such as neural networks (Al-Sallami, ¶¶ 92, 108, 117, 254).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Al-Sallami with those of Bandaru/Koren. One would have been motivated to do so in order to allow the user to create/edit web pages/sites of higher quality, more easily (Al-Sallami, ¶¶ 31–35).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the operations further comprise accessing a structural attributes database storing pluralities of verticals or templates and corresponding pluralities of structural attributes. The website analytics data may be associated with a business type [vertical] (Bandaru, col. 8 ll. 35–65).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the plurality of structural attributes of the first website includes at least one of: a landing page, a contact page, a feedback page, a questions page, a press release page, a real-time communications interface, fillable form content, shopping cart data, text content, image content, or video content. The website elements may include text and images (Bandaru, col. 12 ll. 40–45).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the plurality of structural attributes of the first website includes at least one of: backend code, backend site profile information, a backend database, calendar data, schedule data, catalog data, or search engine optimization metadata or keywords. The website may include keywords that affect search engine ranking (Bandaru, col. 18 ll. 10–40).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the recommended change includes modifying search engine optimization metadata or keywords for the first website. The recommendation may be to include keywords on a page, in order to improve search engine ranking (Bandaru, col. 18 ll. 10–40).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the recommended change includes adding, removing, or modifying content to the first website. The recommendation may be to add text, such as keywords, remove large images, or modify the size of buttons (Bandaru, col. 18 ll. 10–40).
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the recommended change is developed based on application of an artificial intelligence algorithm. Recommendations may be based on, e.g. artificial neural networks (Al-Sallami, ¶ 254).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the recommended change is developed based on a date and/or time. The website metrics and analytics may be updated continuously or periodically, and the comparisons are reported to the user with the recommendations (Bandaru, col. 3 ll. 15–35, col. 18 l. 45 to col. 19 l. 10).
Regarding independent claim 12, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding independent claim 13, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 14, this claim recites limitations substantially similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations substantially similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations substantially similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 17, this claim recites limitations substantially similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations substantially similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the first website includes website content associated with the subset of website building elements, wherein the content is information presented in the subset of website building elements and information to describe presentation of the subset of website building elements. The website is built from templates that include sections, e.g. headers, footers, navigation, body, etc., the organization/number of pages, and style characteristics [information describing the presentation] (Bandaru, col. 6 ll. 45–50) and content such as text and images placed into the template (Bandaru, col. 12 ll. 40–65).
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the website content includes at least one of: textual elements, graphical elements, video elements, layout formats, color formats, background formats, or the plurality of structural attributes. The website may include text, images, layouts, colors, backgrounds, page hierarchy, etc. (Bandaru, col. 6 ll. 45–55, col. 12 ll. 40–65, col. 15 ll. 40–50).
Regarding dependent claim 23, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the selected design rules-defined website building element subset shares at least one website building element in common with the selected vertical-defined website building element subset. A business family/industry and design kit may be correlated based on a tag or common elements such as colors (Koren, ¶¶ 379, 381).
Regarding dependent claim 24, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	selecting the machine learning model from a plurality of machine learning models based on at least one of the selected website design rules subset, the selected vertical, or the identified template. Multiple machine learning models may be stored, each having a different purpose and set of training data (Al-Sallami, ¶ 254). A machine learning model may be trained based on data from similar merchants [verticals] (Al-Sallami, ¶ 130).
Regarding dependent claim 25, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the machine learning model is trained based on a plurality of websites constructed based on the selected vertical-defined website building element subset and the selected website design rules subset. The machine learning model(s) may be trained based on how other similar businesses [verticals] have integrated web designs into their pages (Al-Sallami, ¶¶ 133, 254).
Regarding dependent claim 26, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the machine learning model is trained based on a plurality of templates populated based on the selected website design rules subset. The machine learning model(s) may be trained based on web page layouts [templates] and designs integrated into pages of other businesses (Al-Sallami, ¶¶ 133, 254).
Regarding dependent claim 27, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the recommended change by the machine learning model includes modifying the identified template of the first website. The recommendation module may make recommendations regarding the web page’s layout [template modifications]; the recommendation module may use machine learning models (Al-Sallami, ¶ 92).
Regarding dependent claim 28, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Al-Sallami further teaches:	wherein the recommended change by the machine learning model includes changing the selected website design rules subset associated with the first website. The recommendation module may make recommendations regarding the web page’s design; the recommendation module may use machine learning models (Al-Sallami, ¶ 92).
Claims 8 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandaru in view of Koren and Al-Sallami, further in view of Sampath-Kumar et al. (US 2015/0261874 A1) [hereinafter Sampath-Kumar].
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated. Bandaru/Koren/Al-Sallami teaches recommending additions to existing pages, but does not expressly teach adding a new page to an existing site. However, Sampath-Kumar teaches:	wherein the recommended change includes adding a web page to the first website. An optimization server determines that a content gap exists on a web page, and generates a new page (Sampath-Kumar, ¶ 60). The page may be presented to the operator of the website for their approval (Sampath-Kumar, ¶ 64).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sampath-Kumar with those of Bandaru/Koren/Al-Sallami. One would have been motivated to do so in order to increase traffic to the website (Sampath-Kumar, ¶¶ 25, 72, 73).
Regarding dependent claim 20, this claim recites limitations substantially similar to those of claim 8, and therefore is rejected for the same reasons.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Bandaru in view of Koren and Al-Sallami, further in view of Torres et al. (US 2019/0108234 A1) [hereinafter Torres].
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated. Bandaru/Koren/Al-Sallami teaches recommending changes to a website, but does not expressly teach recommending addition of a “communications interface”1. However, Torres teaches:	wherein the recommended change includes adding a communications interface to the first website. A widget recommendation system recommends widgets to add to a web page, such as a “contact us” widget, group chat widget, email widget, etc. [communications interfaces] (Torres, ¶ 13). The recommendation is based on increasing user engagement with the website (Torres, ¶ 15).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Torres with those of Bandaru/Koren/Al-Sallami. One would have been motivated to do so in order to further improve user engagement with the website (Torres, ¶ 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets “communications interface” based on e.g., specification para. 304.